Citation Nr: 1047874	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple 
joints, as secondary to the service-connected sarcoidosis.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for arthritis 
of multiple joints on a direct basis.

3.  Entitlement to service connection for a disability manifested 
by syncopal episodes (claimed as seizures), as secondary to the 
service-connected sarcoidosis.

4.  Entitlement to a compensable rating for service-connected 
sarcoidosis. 

5.  Entitlement to nonservice connected pension benefits.  



REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for arthritis of multiple joints on a direct basis.  
As such, the Board is granting this portion of the Veteran's 
appeal.  The de novo claim for service connection for arthritis 
of multiple joints, on a direct basis, as well as the issues of 
entitlement to service connection for a disability manifested by 
syncopal episodes, as secondary to sarcoidosis; entitlement to an 
increased disability rating for sarcoidosis; and entitlement to 
non-service connected pension benefits are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.

Further review of the claims folder indicates that, following the 
October 2006 statement of the case (SOC), additional VA 
outpatient treatment records and an August 2007 VA examination 
report were associated with the Veteran's claims folder.  The RO 
has not readjudicated the Veteran's claim for service connection 
for arthritis of multiple joints, as secondary to the 
service-connected sarcoidosis, in light of this additional 
evidence.  Importantly, however, while some of those medical 
records reflect the existence of arthritis and the Veteran's 
complaints of joint pain, they do not address the etiology of his 
arthritis.  Thus, they are not relevant to the issue of 
entitlement to service connection for arthritis of multiple 
joints, as secondary to the service-connected sarcoidosis, the 
only issue adjudicated and denied herein.  Thus, the Board 
concludes that a remand to allow the agency of original 
jurisdiction (AOJ) an opportunity to readjudicate this issue in 
light of these additional medical records is not necessary.  
38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Competent and credible evidence of record does not indicate 
that the Veteran's service-connected sarcoidosis caused, or 
aggravated, his multiple joint arthritis.  

2.  In an unappealed December 1999 decision, the RO denied the 
Veteran's claim for service connection for arthritis of multiple 
joints, on a direct basis.  

3.  The evidence received since the December 1999 rating action 
is new because it has not previously been submitted, and is not 
cumulative or redundant.  It is material as it relates to an 
unestablished fact necessary to substantiate the claim.  The 
information raises a reasonable possibility of substantiating the 
claim of service connection for arthritis of multiple joints. 


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints is not due to or the result of 
the service-connected sarcoidosis.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310 (2010).

2.  The December 1999 rating action which denied service 
connection for arthritis of multiple joints on a direct basis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2010).

3.  Since the December 1999 RO denial, new and material evidence 
has been received which serves to reopen the claim for service 
connection for arthritis of multiple joints, on a direct basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a letter to the Veteran in October 
2004.  This letter informed the Veteran of what evidence was 
required to substantiate his secondary service connection claim 
and of his and VA's respective duties for obtaining evidence.  In 
October 2006, the RO notified the Veteran of the manner in which 
a disability rating and an effective date are assigned, if 
service connection were to be granted.  Also in October 2006, the 
RO readjudicated the Veteran's claim for service connection for 
arthritis of multiple joints, asserted to be secondary to his 
service-connected sarcoidosis.  [In light of the Board's denial 
of this secondary service connection issue, any further 
discussion of the requirements set forth in Dingess is moot.]  
Accordingly, the Board concludes that the Veteran has received 
appropriate notice as to this issue.  

With respect to the Veteran's new and material claim, the Board 
observes that the Veteran was informed of the relevant law and 
regulations pertaining to his claim in the above-mentioned 
October 2004 VCAA letter.  The language contained in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156 and complies with the holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, the Board need not 
discuss the adequacy of the October 2004 VCAA letter in detail as 
this portion of the Veteran's appeal is being granted.  As a 
result, any deficiencies with the VA's duty to notify the Veteran 
are considered non-prejudicial.  

Further, with regard to VA's duty to assist, the Board notes that 
the VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  The 
law provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" if 
the record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).

With respect to the Veteran's secondary service connection claim, 
the Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records, records from the Virginia Department 
of Corrections, the Virginia Portsmouth Naval Hospital, and 
multiple VA examination reports.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in April 2005.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Thus, the Board concludes that the examination is 
adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

With respect to the Veteran's new and material claim, the VCAA 
left intact the requirement that an appellant must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).  

In any event, and as will be discussed in further detail in the 
following decision, the Board is granting the issue of whether 
new and material evidence has been received sufficient to reopen 
a previously denied claim for service connection for arthritis of 
multiple joints on a direct basis.  Accordingly, any further 
discussion of VA's duty to assist the Veteran in the development 
of this aspect of the Veteran's appeal is not necessary.  

II.  Analysis

	A.  Service Connection For Arthritis Of Multiple Joints, As 
Secondary To The Service-Connected Sarcoidosis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 3.310.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to the first Wallin element, the Veteran has been 
diagnosed with arthritis of his shoulders.  See the April 2005 VA 
examination report.  Evidence of a current disability has 
therefore been demonstrated.  

The Board acknowledges that the Veteran complained of "arthritic 
knee pain" in May 2006 and was diagnosed with "Knee pain: 
Secondary to arthritis."  This appears to be based on the 
Veteran's self-report of medical history.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ["a bare transcription of a lay 
history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional"].  Importantly, there is no evidence that this 
diagnosis was made based on X-ray evidence.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5003.  Furthermore, the April 2005 
and September 1999 VA examination reports documented that X-rays 
of the Veteran's knees were within normal limits.  Accordingly, 
the Board finds that arthritis of the Veteran's knee(s) has not 
been demonstrated. 

With respect to the second Wallin element (evidence of a service-
connected disability), the Veteran was granted service connection 
for sarcoidosis in a March 1995 rating decision.  The second 
Wallin element has therefore been met.

With respect to the third Wallin element, after examining the 
Veteran and reviewing his claims folder, the April 2005 VA 
examiner concluded that the arthritis of the Veteran's shoulders 
was due to trauma.  The examiner specifically stated that there 
were no radiographic findings consistent with sarcoid arthritis.  
In other words, the VA examiner found that the arthritis of the 
Veteran's shoulders was not due to, or chronically aggravated by, 
his service-connected sarcoidosis.  Rather, the examiner believed 
that the arthritis of the Veteran's shoulders is the result of 
trauma he sustained. 

In support of his claim, the Veteran has submitted an internet 
article that states that sarcoidosis may affect bones and joints.  
Medical treatise evidence can, in some circumstances, constitute 
competent medical evidence. See Wallin supra at 514 (1998); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  While the Internet article submitted by the Veteran 
discusses sarcoidosis and its effects, however, it does not 
contain any information or analysis specific to the Veteran's 
case.  As such, the treatise evidence submitted by the Veteran is 
of no probative value.  The Court has held that medical evidence 
is speculative, general or inconclusive in nature cannot support 
a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Further, to the extent that the Veteran contends that a medical 
relationship exists between his shoulder arthritis and his 
service-connected sarcoidosis, any such statements offered in 
support of his claim do not constitute competent evidence and 
cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Specifically, 
the record does not indicate that the Veteran has the necessary 
medical experience or training to opine on complex medical 
questions such as the etiology of his arthritis.  Accordingly, 
the third Wallin element has not been met, and the Veteran's 
claim fails on this basis.

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for arthritis of 
multiple joints on a secondary basis.  The benefit sought on 
appeal is accordingly denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

	B.  New And Material-Arthritis Of Multiple Joints, On A 
Direct Basis

In general, VA rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The applicable regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Here, the Veteran's claim for service connection for arthritis of 
multiple joints was initially denied in December 1999.  At that 
time, the record contained multiple VA examination reports, 
records from the Virginia Department of Corrections, and his 
service treatment records.  Upon review of this evidence, the RO 
concluded that there was no evidence of a chronic disability-
e.g., arthritis of multiple joints.  Thus, the RO denied this 
service connection issue and, approximately one-and-a-half weeks 
later in December 1999, provided the Veteran with notice of the 
decision.  He did not initiate an appeal of that denial.  

Thus, the December 1999 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  
As explained above, the Veteran's claim of entitlement to service 
connection for arthritis of multiple joints may only be reopened 
if new and material evidence is received.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted [i.e., after December 1999] raises a 
reasonable possibility of substantiating the Veteran's claim. 

The evidence associated with the Veteran's claims folder since 
December 1999 includes VA treatment records, an April 2005 VA 
examination report, and statements from the Veteran.  According 
to the April 2005 VA examination report, the Veteran was 
diagnosed with arthritis of his shoulders.  This evidence is new 
in that it was not of record at the time of the December 1999 
denial of service connection.  The evidence is also material 
because it pertains to the reasons the Veteran's claim was 
previously denied and raises a reasonable possibility of 
substantiating the Veteran's claim. 

Clearly, new and material evidence sufficient to reopen the 
previously denied claim for service connection for arthritis of 
multiple joints on a direct basis has been received.  Thus, the 
Board grants this aspect of the Veteran's appeal.  [The 
underlying claim for service connection for multiple joint 
arthritis on a direct basis will be addressed in the Remand 
portion of this decision.]  


ORDER

Service connection for arthritis of multiple joints, as secondary 
to service-connected sarcoidosis, is denied.

New and material evidence having been received, the claim for 
service connection for arthritis of multiple joints on a direct 
basis is reopened.  To this extent only, the appeal is allowed. 


REMAND

I.  De Novo Claim For Service Connection For Arthritis Of 
Multiple Joint, On A Direct Basis

There is now evidence of record in the form of the April 2005 VA 
examination report which provides a diagnosis of arthritis in 
multiple joints.  While the examiner indicated that the Veteran's 
disability was due to trauma, there is no indication of when this 
trauma occurred.  An additional medical opinion is, therefore, 
necessary.  

Further, in the December 1999 rating decision, the RO indicated 
that the evidence of record included the Veteran's service 
treatment records from April 1977 to June 1988.  A June 1995 
reproduction request indicated that these records were contained 
in two brown envelopes and totaled 112 pages.  

It is unclear whether all of these records are associated with 
the Veteran's claims folder.  Currently, some service treatment 
records are contained in a white envelope in the Veteran's claims 
folder.  Under these circumstances, the Board believes that it is 
appropriate to conduct a search for any additional service 
treatment records that may be available.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are obtained 
or unless it is reasonably certain that such records do not exist 
or that further efforts to obtain those records would be futile.]  
In the event that copies of the Veteran's service treatment 
records cannot be obtained, the Veteran should be notified and 
provided with the opportunity to submit copies of any records he 
might have.  

II.  Service Connection For A Disability Manifested By Syncopal 
Episodes (Claimed As Seizures), As Secondary To The 
Service-Connected Sarcoidosis

The Veteran is also seeking service connection for a disability 
manifested by fainting episodes.  He alleges that his fainting 
episodes are the result of his service-connected sarcoidosis.  

The evidence of record indicates that the Veteran has been 
treated for fainting episodes on a number of occasions.  See, 
e.g., a May 2005 VA treatment record.  Also, as previously noted 
herein, service connection for sarcoidosis was granted in a March 
1995 rating decision. 

Also as previously noted herein, the Veteran was afforded a VA 
examination in April 2005.  After examining the Veteran and 
reviewing his claims folder, the VA examiner stated that the 
Veteran's syncopal episodes are less likely than not a 
complication of his service-connected sarcoidosis.  The 
examiner's opinion, however, did not provide any reasons or bases 
for this finding.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the health care provider to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  Furthermore, the examiner did not 
address the question of whether the Veteran's service-connected 
sarcoidosis aggravated his syncopal episodes.  

III.  Compensable Rating For Service-Connected Sarcoidosis

The Veteran last underwent a VA examination to evaluate his 
service-connected sarcoidosis in April 2005.  In a statement 
received in December 2006, the Veteran indicated that he was 
using an inhaler to manage his disability.  In September 2010, 
the Veteran, through is representative, argued that his 
disability had worsened since the last examination and "any 
decision rendered by the Board would be through the use of stale 
medical evidence." 

Because the Veteran has alleged that his disability has increased 
in severity since his last examination and that the evidence does 
not adequately address the current state of his service-connected 
disability, the Board finds that an additional examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

IV.  Nonservice-Connected Pension Benefits

The RO denied the Veteran's claim for entitlement to nonservice-
connected pension benefits in a March 2006 decision.  The Veteran 
expressed disagreement with that decision in a December 15, 2006.  
A statement of the case (SOC) pertaining to that issue has yet to 
be issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where a notice of disagreement is 
filed but a SOC has not been issued, the Board must remand the 
claim to the agency of original jurisdiction so that a SOC may be 
issued.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
repository of records and request copies of 
any additional service treatment records that 
are available.  All efforts to obtain such 
records should be documented in the claims 
folder.  In the event that copies of the 
Veteran's service treatment records cannot be 
obtained, the Veteran should be notified that 
his some service treatment records are 
missing and that he should submit any copies 
that he might have.  All such available 
service treatment records should be 
associated with the Veteran's claims folder.  

2.  Obtain the Veteran's VA treatment records 
from June 2007 to the present.  All records 
so obtained should be associated with the 
Veteran's claims folder.

3.  Then, schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, and etiology of his arthritis 
and any disability manifested by syncopal 
episodes (claimed as seizures) that he may 
have.  The claims folder must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should be 
noted in the examination report

The examiner should express opinions on the 
following:  

(a) whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that the Veteran's multiple joint arthritis 
was caused by, or is otherwise related to, 
his active duty; and, 

(b) if a disability manifested by syncopal 
episodes (claimed as seizures) is diagnosed 
on examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent probability 
or greater, that such disability was caused 
or aggravated (permanently worsened beyond 
normal progression) by the Veteran's 
service-connected sarcoidosis.  [If the 
Veteran is found to have a disability 
manifested by syncopal episodes that is 
aggravated by his service-connected 
sarcoidosis, the examiner should quantify the 
approximate degree of aggravation.]  

Complete rationale should be provided for all 
opinions expressed.  

4.  Also, schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected sarcoidosis.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies should be 
conducted.  

All pertinent pathology shown on examination 
should be annotated in the examination 
report.  In particular, the examiner should 
discuss the presence (including degree) or 
absence of pulmonary involvement, cardiac 
involvement (including any congestive heart 
failure), and progressive pulmonary disease 
(with fever, night sweats, and weight loss) 
despite treatment-as well as the need for 
chronic low dose (maintenance) or 
intermittent corticosteroids, systemic high 
dose (therapeutic) corticosteroids for 
control.  

A complete rationale for all opinions 
expressed must be provided

5.  Following completion of the above, 
re-adjudicate the issues of entitlement to 
service connection for arthritis of multiple 
joints, on a direct basis; entitlement to 
service connection for a disability 
manifested by syncopal episodes (claimed as 
seizures), as secondary to the 
service-connected sarcoidosis; and 
entitlement to a compensable rating for the 
service-connected sarcoidosis.  If the 
decisions remain adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

6.  Furnish the Veteran a SOC in accordance 
with 38 C.F.R. § 19.29 pertaining to the 
issue of entitlement to nonservice-connected 
pension benefits.  This issue should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


